Title: March 18 [i.e. 19?]. Monday
From: Adams, John
To: 


       This whole Day is dedicated to walking, riding, talk, &c. No Reading to day.
       Twas Avarice, not Compassion that induced  to pass the last Court. He was afraid that Pen would be provoked to appeal both to the Superior Court if he put both in suit, and so keep him out of his Money for 6 or 8 months. 6 months without Interest. Tis fear of loosing the Interest upon Interest that induces him to pass this Court.—Oh Love of Money!—oh, Avarice, disguised under the shew of Compassion!
       I feel vexed, fretted, chafed, the Thought of no Business mortifies, stings me. I feel angry, vexed with my Uncle Field, &c. But Let me banish these Fears. Let me assume a Fortitude, a Greatness of Mind.
       In such a gradual ascent to fame and fortune, and Business, the Pleasure that they give will be imperceptible, but by a bold, sudden rise, I shall feel all the Joys of each at once. Have I Genius and Resolution and Health enough for such an attchievement?
       
        Oh but a Wit can study in the Streets
        and raise his mind above the Mob he meets.
       
       Who can study in Boston Streets. I am unable to observe the various Objects, that I meet, with sufficient Precision. My Eyes are so diverted with Chimney Sweeps, Carriers of Wood, Merchants, Ladies, Priests, Carts, Horses, Oxen, Coaches, Market men and Women, Soldiers, Sailors, and my Ears with the Rattle Gabble of them all that I cant think long enough in the Street upon any one Thing to start and pursue a Thought. I cant raise my mind above this mob Croud of Men, Women, Beasts and Carriages, to think steadily. My Attention is sollicited every moment by some new object of sight, or some new sound. A Coach, Cart, a Lady or a Priest, may at any Time, by breaking a Couplet, disconcert a whole Page of excellent Thoughts.
       What is meant by a nodding Beam, and pig of Lead. He means that his Attention is necessary to preserve his Life and Limbs, as he walks the streets, for Sheets of Lead may fall from the Roofs of Houses. I know of no nodding Beam, except at the Hay Market.
       Shybeares Dedication is in a strain of ironical, Humorous Satyr. He reasons as warmly and positively as if in earnest in his favour, but his Reasoning is so manifestly weak and in some places ambiguous that every Reader knows his true Intention. This System of Religion is indeed new. Religious Institutions are mere means of increasing and preserving Piety and Virtue in the World, and any Thing, that will produce public and private advantages on the Happiness and Morals of a Nation, however repugnant to common sense, as Transubstantiation e.g. is true.
      